DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 has an extra space before the final period.
Claim 3, line 4 “that” should probably be “than”.
Claim 14 is objected to because it duplicates a lot of the language of parent claim 13. Appropriate correction is required.
Claim 23 “system have been positioned” is read as “system is positioned”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“fluid stream forming system having a directional element”, “scattered light collector subsystem”, “wide-angle detecting subsystem”, “wide-angle back-reflecting subsystem”, “electronic signal-processing subsystem” in claim 1;
“reflecting element” in claim 14;
“photosensitive elements” in claim 18;
“additional detecting system” in claims 22 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “substantially” (claims 1, 7, 11, 13-14), “enhanced” (1, 6-7) and “commensurate” (20, 24) are relative terms which render the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation "The at least one photodetector of claim 6 exhibiting enhanced muon rejection".  There is insufficient antecedent basis for this limitation in the claim as the photodetector in the parent claims do not mention muon rejection. Instant paragraph 0041 discusses muon background and the claim should be amended to be in line with those teachings. Additionally, the preamble of the claim should be amended to the standard ‘the device for counting and sizing particles of claim 6, wherein…’ format. 
Claim 6 recites the limitation "such photodetectors arranged for detection of the longer wavelength scattered light".  There is insufficient antecedent basis for this limitation in the claim.
Claims 13, 18, 20-21 recite the limitation "the at least one APD detector".  There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, examiner reads claims 13 & 18 as “a” APD detector with the claimed properties.
Claim 14 recites the limitation "the at least one reflecting element". There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (United States Patent 5731875) in view of Wagner et al (United States Patent 6859277).
As to claim 1, Chandler teaches a device for counting and sizing particles suspended in a stream of fluid flowing in a predominant flow direction, comprising:
 	a fluid stream forming system having a directional element arranged to form the stream of fluid flowing in predetermined direction of fluid flow (Figure 3, element 57, column 5: 52-55);
 	a laser beam forming optical system including at least one source of laser light (Figure 3, element 37, see also Figures 1 & 2), at least one profiling optical subsystem, having at least one convergent lens (Figure 3, element 31 “focusing optic system”), positioned to arrange the laser light in a laser beam along a laser beam axis directed substantially to illuminate a prearranged scattering volume of the stream of fluid (Figure 3, light rays 29 are focused onto particles 59), and at least one laser beam dump (Figure 3, element 55);
 	a scattered light collector subsystem arranged to collect and detect at least a portion of light redirected by the suspended particles from the laser beam (Figure 3, element 47) having at least one wide-angle detecting subsystem (Figure 3, element 61, see also Figure 10, elements 69 & 61) and at least one corresponding wide-angle back-reflecting subsystem (Figure 3, element 49; and
 	an electronic signal-processing subsystem arranged to process and interpret distinct electronic responses generated by the at least one wide-angle detecting subsystem and determine count and size pertinent to the particles suspended in a stream of fluid (column 5: 59-61);
 	wherein, the at least one wide-angle detecting subsystem and the at least one corresponding wide-angle back-reflecting subsystem share a common optical axis simultaneously perpendicular to the laser beam axis and the predetermined direction of fluid flow (Figure 3, the flow is ‘down’, the beam is ‘horizontal’ and the axis of elements 49 & 61 is ‘out’); and
 	wherein, at least one wide-angle detecting subsystem incorporates at least one photodetector enhanced for repetitive detection of the laser light scattered by the particles suspended in the scattering volume of the stream of fluid and generation of the distinct electronic responses (column 2:12-20).
 	While Chandler teaches a laser, Chandler does not teach laser light having at least one wavelength between 200nm and 1000nm. However, it is known in the art as taught by Wagner. Wagner teaches laser light having at least one wavelength between 200nm and 1000nm (column 8:5-7). It would have been obvious to one of ordinary skill in the art at the time of filing to have laser light having at least one wavelength between 200nm and 1000nm, in order to improve machine versatility.
 	While Chandler teaches a focusing optic system, Chandler does not explicitly teach a profiling optical subsystem having at least one collimator lens. However, it is known in the art as taught by Wagner. Wagner teaches a profiling optical subsystem having at least one collimator lens (Figure 2, element 109). It would have been obvious to one of ordinary skill in the art at the time of filing to have a profiling optical subsystem having at least one collimator lens, in order to better direct the light to the flow path.
As to claim 8, Chandler in view of Wagner teaches everything claimed, as applied above in claim 1, In addition Chandler teaches where the stream of fluid in which the particles are suspended is air (column 1:15-20), flowing at a rate of about 20 to 100 liters per minute (column 5: 52-55).
 	While Chandler does not explicitly teach the suspended particles have a characteristic dimension in the range of 50nm to 100pm, Chandler teaches detecting 0.1 micrometer particles “and smaller” (column 1:54-55), in addition language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See MPEP 2115.
As to claims 9 and 10, Chandler in view of Wagner teaches everything claimed, as applied above in claim 1, with the exception of the precise lens properties. However, Chandler teaches a focusing optic system (Figure 3, element 31) that comprises “one or more optical devices for focusing light” (column 5:37-39) and as it is common in the art of optical analysis to choose optical elements appropriate for the setup at hand, selecting the claimed lenses would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to enable the claimed limitations, in order to improve performance.
As to claim 11, Chandler in view of Wagner teaches everything claimed, as applied above in claim 1, in addition Chandler teaches the at least one wide-angle detecting subsystem incorporates at least two mirrors positioned to share the common optical axis (Figure 6, elements 69 & 69a), and the at least one photodetector placed substantially centered and perpendicular to the common optical axis (Figure 6, element 61).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler in view of Wagner, and in further view of Kanda (United States Patent 7990525) in view of Marks et al (United States Patent Application Publication 20180038784), hereafter referred to as “CWKM”.
As to claim 2, Chandler in view of Wagner teaches everything claimed, as applied above in claim 1, in addition Wagner teaches the at least one source of laser light includes at least one laser diode empowered to emit power output of no less than 0.2W (column 7:48-50). It would have been obvious to one of ordinary skill in the art at the time of filing to have the at least one source of laser light includes at least one laser diode empowered to emit power output of no less than 0.2W, in order to insure sufficient intensity in the scattered light.
 	Chandler in view of Wagner does not teach a blue laser diode. However, Wagner teaches “other wavelengths may be used” (column 8:6-7) and it is known in the art as taught by Kanda. Kanda teaches a blue laser diode (column 1:63-65). It would have been obvious to one of ordinary skill in the art at the time of filing to have a blue laser diode, in order to better study particles that excite at that wavelength.
 	Chandler in view of Wagner does not teach up to operating temperature of 80.degree.C. However, it is known in the art as taught by Marks. Marks teaches taking system conditions including temperatures into account when performing measurements (paragraph 0011). It would have been obvious to one of ordinary skill in the art at the time of filing to up to operating temperature of 80.degree.C, in order to maintain optimal functionality. Additionally, it is common in the art of cytometry to take the temperature of the system elements into account when performing experiments, and being aware of operating temperature of your system would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to enable the claimed limitation, in order to improve performance.
As to claims 3-5, CWKM teaches everything claimed, as applied above in claim 2, in addition Wagner teaches wherein the at least one source of laser light includes at least one blue strip diode laser having an emitter not shorter that 10 .micro.m, wherein the at least one source of laser light includes at least one blue laser empowered to emit power output of no less than 1.5W and having an emitter no shorter than 15.micro.m, and wherein the at least one source of laser light includes at least one blue laser empowered to emit power output of no less than 1W and having an emitter no shorter than 30.micro.m. (column 7:36 – column 8:9). It would have been obvious to one of ordinary skill in the art at the time of filing to have wherein the at least one source of laser light includes at least one blue strip diode laser having an emitter not shorter that 10 .micro.m, wherein the at least one source of laser light includes at least one blue laser empowered to emit power output of no less than 1.5W and having an emitter no shorter than 15.micro.m, and wherein the at least one source of laser light includes at least one blue laser empowered to emit power output of no less than 1W and having an emitter no shorter than 30.micro.m., in order to improve machine performance.
 	While Wagner does not teach a blue laser diode, Wagner teaches “other wavelengths may be used” (column 8:6-7) and it is known in the art as taught by Kanda. Kanda teaches a blue laser diode (column 1:63-65). It would have been obvious to one of ordinary skill in the art at the time of filing to have a blue laser diode, in order to better study particles that excite at that wavelength.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler in view of Wagner, and in further view of Marks.
As to claim 6, Chandler in view of Wagner teaches everything claimed, as applied above in claim 1, with the exception of wherein the at least one photodetector enhanced for repetitive detection of the shorter wavelength laser light scattered by the particles suspended in the scattering volume of the stream of fluid incorporates narrower absorption, gain, and intrinsic layer regions than such photodetectors arranged for detection of the longer wavelength scattered light. However, Marks teaches “suitable detectors” (paragraph 0610) and as is common in the art of optical analysis to select detectors best suited to the particle or wavelength you’re trying to detect, selecting the claimed photodetectors would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to do so, in order to improve performance. See also MPEP 2145(X)B.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler in view of Wagner in view of Marks, and further in view of Wang et al (CN 105487100).
As to claim 7, WCKM teaches everything claimed, as applied above in claim 6, with the exception of The at least one photodetector of claim 6 exhibiting enhanced muon rejection substantially suppressing a background muon count to less than 10 counts in one hour. However, it is known in the art as taught by Wang. Wang teaches using an anticoincidence detector to reduce muon background radiation (Abstract) and while Wang is silent as to the counts per hour, it has been held that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” See MPEP 2145(X)B. In this case, it would have been obvious to one of ordinary skill in the art at the time of filing to reduce the muon count to a desired level, in order to improve machine performance.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler in view of Wagner, and in further view of Monin et al (United States Patent 4606636) in view of Yufa (United States Patent 6034769), hereafter referred to as “CWMY”.
As to claim 12, Chandler in view of Wagner teaches everything claimed, as applied above in claim 11, with the exception of wherein the at least one of the at least two mirrors is a parabolic mirror positioned to share the common optical axis. However, it is known in the art as taught by Monin. Monin teaches wherein the at least one of the at least two mirrors is a parabolic mirror positioned to share the common optical axis (Figure 1, element 2). It would have been obvious to one of ordinary skill in the art at the time of filing to have the at least one of the at least two mirrors be a parabolic mirror positioned to share the common optical axis, in order to better collect the scattered light.
 	While Monin teaches the flow and the reflector share an axis, it would have been obvious to one of ordinary skill in the art at the time of filing to orient the reflector in any desired direction, since it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice, as shown by Yufa Figures 2-4. See MPEP 2144.04(VI)C.
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over CWMY, and in further view of Adams et al (United States Patent Application Publication 20070146703).
As to claim 18, CWMY teaches everything claimed, as applied above in claim 12, with the exception of [the] at least one multi-element APD detector incorporates linear array of pixels, up to 20mm in length, such that several proximal pixels can be connected in parallel to form a plurality of photosensitive elements of predetermined area. However, it is known in the art as taught by Adams. Adams teaches [the] at least one multi-element APD detector (paragraph 0058) incorporates linear array of pixels (paragraph 0058), such that several proximal pixels can be connected in parallel to form a plurality of photosensitive elements of predetermined area (Figure 27). It would have been obvious to one of ordinary skill in the art at the time of filing to have [the] at least one multi-element APD detector incorporates linear array of pixels, such that several proximal pixels can be connected in parallel to form a plurality of photosensitive elements of predetermined area, in order to better detect the scattered light.
 	While Adams teaches a 25mm array (paragraph 0114) and not the claimed “up to 20mm in length”, it would have been obvious to one of ordinary skill in the art at the time of filing to have fewer elements in the array, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A.
As to claim 19, CWMY in view of Adams teaches everything claimed, as applied above in claim 18, in addition Adams teaches a single pixel length is more than or equal to 0.1mm and less than or equal to 3mm, and a single pixel width is more than or equal to 0.5mm and less than or equal to 4mm (paragraph 0114 “1.1 millimeter square”). It would have been obvious to one of ordinary skill in the art at the time of filing to have a single pixel length is more than or equal to 0.1mm and less than or equal to 3mm, and a single pixel width is more than or equal to 0.5mm and less than or equal to 4mm , in order to improve machine performance.
As to claim 20, CWMY in view of Adams teaches everything claimed, as applied above in claim 18, in addition Chandler teaches the at least one wide-angle detecting subsystem and at least one corresponding wide-angle back-reflecting subsystem have been aligned to collect and redirect the portions of the light scattered by a single particle suspended in the prearranged scattering volume of the stream of fluid on a common spot on the at least one multi-element APD detector having area commensurate with the predetermined areas of the photosensitive elements (Figure 6, both upper and lower elements 29 are directed to the center of element 61).
As to claim 21, CWMY in view of Adams teaches everything claimed, as applied above in claim 20, with the exception of the common spot on the at least one multi- element APD detector has an area more than or equal to 0.5mm.sup.2 and less than or equal to 5mm.sup.2. However, Chandler teaches focusing the scattered light onto a point on the detector (Figure 6, elements 29, 61), and the size of the target region is a matter of positioning the reflecting elements in a desired way, i.e. focusing them to a larger or smaller area. It would have been obvious to one of ordinary skill in the art at the time of filing to position the reflectors so as to create any desired size of target region, since it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice. See MPEP 2144.04(VI)C.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler in view of Wagner, and in further view of Quist et al (United States Patent 6519033).
As to claim 22, Chandler in view of Wagner teaches everything claimed, as applied above in claim 1, with the exception of wherein at least one additional detecting system have been arranged along an additional optical axis intercepting the laser beam axis and forming an oblique angle with the laser beam axis. However, it is known in the art as taught by Quist. Quist teaches at least one additional detecting system have been arranged along an additional optical axis intercepting the laser beam axis and forming an oblique angle with the laser beam axis (Figure 6 shows additional detectors at all sorts of angles and orientations, e.g. element DA). It would have been obvious to one of ordinary skill in the art at the time of filing to have at least one additional detecting system have been arranged along an additional optical axis intercepting the laser beam axis and forming an oblique angle with the laser beam axis, in order to gather additional data about the particle.
As to claim 23, Chandler in view of Wagner  teaches everything claimed, as applied above in claim 22, with the exception of wherein at least one additional detecting system have been positioned along the additional optical axis and arranged to redirect at least a portion of the light scattered in near-forward direction by particles suspended in a stream of fluid onto at least one additional photodetector. However, it is known in the art as taught by Quist. Quist teaches t least one additional detecting system have been positioned along the additional optical axis and arranged to redirect at least a portion of the light scattered in near-forward direction by particles suspended in a stream of fluid onto at least one additional photodetector (Figure 3, tube 112 directs light 122 to detector 132). It would have been obvious to one of ordinary skill in the art at the time of filing to have t least one additional detecting system have been positioned along the additional optical axis and arranged to redirect at least a portion of the light scattered in near-forward direction by particles suspended in a stream of fluid onto at least one additional photodetector, in order to improve angle resolution.
As to claim 24, Chandler in view of Wagner teaches everything claimed, as applied above in claim 22, with the exception of wherein the at least one additional photodetector have been arranged to generate electronic signal commensurate to the characteristic dimensions of particles suspended in a stream of fluid. However, it is known in the art as taught by Quist. Quist teaches the at least one additional photodetector have been arranged to generate electronic signal commensurate to the characteristic dimensions of particles suspended in a stream of fluid (Figure 1, elements 28, 30, Abstract). It would have been obvious to one of ordinary skill in the art at the time of filing to have the at least one additional photodetector have been arranged to generate electronic signal commensurate to the characteristic dimensions of particles suspended in a stream of fluid, in order to learn more about the particle.
Allowable Subject Matter
Claims 13-17, 25-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious a device for counting and sizing particles wherein the at least one wide-angle detecting subsystem incorporates two parabolic mirrors with about 10mm to 50mm focal lengths positioned to share the common optical axis, in combination with the rest of the limitations of the claim.
Regarding the application of Chandler (US 5731875) and the arguments presented in the 9/30/3022 Concise Description of Asserted Relevance, the mirrors taught by Chander are Mangin mirrors while the instant mirrors are specified to be parabolic, which examiner holds to be separate and not obvious variants of one another.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877